NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                               
                  &1llLl(E\.
          , / ' :. CLI- oPPICI """
          . . . . . CCIUR1'~0FWAIUISIIBI-..
                                         etmnCNMI
          I                           0 3 20~
                  DATE
     ~rn(J r:J4e/M,
                          Ut.l.

                    CHIEF JUSTICE
                                  I    a\~ ~  .

                     IN THE SUPREME COURT OF THE STATE OF WASHINGTON



                  STATE OF WASHINGTON,    )
                                          )                      No. 90246-1
                              Petitioner, )
                                          )
                      v.                  )                      EnBanc
                                          )
                  KENNETH WAYNE SANDHOLM, )
                                          )
                              Respondent. )
                                          )                      Filed         DEC 0 3 2015


                          JOHNSON, J.-This case involves an interpretation of former RCW

                  46.61.502 (2008), driving under the influence (DUI), and a determination of the

                  number of alternative means of committing an offense established by the statute.

                  Depending on that determination, we decide whether sufficient evidence supports

                  the conviction. Also, this case involves how offender scores for prior convictions

                  are calculated under former RCW 9.94A.525 (2008).

                          The Court of Appeals held that the statute established three alternative

                  means and that the jury instructions were error but harmless in this case. The

                  Court of Appeals vacated the sentence and concluded that RCW 9.94A.525(2)(e)

                  creates an exclusive scoring provision when the conviction is for felony DUI. We
                                                       
              State v. Sandholm (Kenneth Wayne), No. 90246-1


              affirm the conviction and hold that former RCW 46.61.502 (2008) creates two

              alternative means of committing DUI. We reverse the Court of Appeals and

              reinstate the trial court's sentencing calculation.

                                            FACTS AND PROCEDURAL HISTORY

                     In October 2009, a Washington State Patrol trooper observed a truck, driven

              by Kenneth Wayne Sandholm, drifting back and forth outside of driving lanes and

              moving at an erratic speed. After pulling the truck over, the trooper noticed that

              Sandholm had watery, bloodshot eyes and smelled of alcohol. Sandholm also

              slurred his speech and displayed poor coordination. He displayed six out of six

              signs of possible intoxication during his field sobriety test. The trooper arrested

              Sandholm. Breath alcohol tests, taken approximately two hours later, showed that

              Sandholm had a blood alcohol content (BAC) of .079 and .080.

                     The State charged Sandholm with felony DUI, former RCW 46.61.502(6)(a)

              (2008), based on Sandholm having four or more prior DUI offenses within 10

              years. Specifically, the State charged Sandholm under former RCW 46.61.502

              (2008) 1 with driving while "under the influence of or affected by intoxicating

              liquor or any drug; and while under the combined influence of or affected by

              intoxicating liquor and any drug; having at least four prior offenses, as defined


                     1
                         The "per se" subsection ofthe statute, RCW 46.61.502(1)(a), is not at issue in this case.


                                                                2
                                            
              State v.   ~andholm   (Kenneth Wayne), No. 90246-1


              under [former] RCW 46.61.5055(14)(a) [(2008)] within ten years ofthe arrest for

              the current o±Iense." Clerk's Papers at 329. At trial, the State presented evidence of

              Sandholm's physical condition, his failed field sobriety tests, his BAC level, and

              his own admission that he had drunk whiskey earlier in the night. It did not present

              evidence that Sandholm was under the influence of any drug or advance such a

              theory of the case. Sandholm himself, however, testified that earlier on the day of

              his arrest, he had taken Orajel and ibuprofen to soothe a toothache, and that when

              those remedies failed, he turned to whiskey. The "to convict" instructions provided

              to the jury presented two alternative statutory means to commit DUI: either that

              Sandholm was under the influence of alcohol or drugs, or that Sandholm was

              under the combined influence of alcohol and drugs. 11A WASHINGTON PRACTICE:

              WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 92.02, at 274-75 (3d ed.

              2008) (WPIC). The trial judge also instructed the jury that it did not need to be

              unanimous as to the means by which it returned a guilty verdict. Sandholm

              objected to inclusion of the combined influence of alcohol and drugs instruction,

              argui~g     that there was "absolutely zero testimony anywhere in the record that any

              of these things can impair an individual to the slightest degree or their driving."

              Verbatim Report of Proceedings (Feb. 9, 2012) at 100. During closing argument,

              the State exclusively discussed evidence of Sandholm' s drinking, never



                                                           3
                                           
              /)tate v. Sandholm (Kenneth Wayne), No. 90246-1


              mentioning the use of ibuprofen or Orajel. The jury convicted Sandholm. At

              sentencing, the trial court calculated his offender score as 8: six prior DUI

              convictions (1998, 1999, 2000, 2005, 2007, 2008), plus two drug convictions

              (1997, 2000).

                     Sandholm appealed, arguing that his conviction violated his right to a

              unanimous verdict and that the trial court miscalculated his offender score. The

              Court of Appeals affirmed his conviction. It held that the jury instruction was

              erroneous, and that there was no evidence to support a conviction on the combined

              influence of alcohol and drugs alternative means. However, following its holdings

              in State v. Bland, 71 Wn. App. 345, 860 P.2d 1046 (1993), and State v. Rivas, 97

              Wn. App. 349, 984 P.2d 432 (1999), the Court of Appeals held that the error was

              harmless: although the jury was instructed on two alternative means, no evidence

              (in contrast to simply insufficient evidence) was presented on one of those means,

              i.e., the combined influence of alcohol and drugs. Therefore, it concluded that a

              rational jury could not have found for a means supported by no evidence and could

              have found Sandholm guilty only if it had unanimously agreed that he drove under

              the influence of alcohol or drugs:. in essence, a harmlessness analysis. The parties

              did not   add~·ess   whether former RCW 46.61.502 (2008) creates alternative means

              to commit the crime. Rather, the parties and the Court of Appeals appear to have



                                                          4
                                           
              State v. Sandholm (Kenneth Wayne), No. 90246-1


              relied on WPIC 92.02, which in turn relies on State v. Franco, 96 Wn.2d 816, 639

              P.2d 1320 (1982). Franco observed that former RCW 46.61.502 (1979) created

              three alternative means to commit the crime ofDUI.

                     The Court of Appeals also concluded that the trial court's calculation of

              Sandholm's offender score was erroneous. Relying on its opinion in State v.

              Morales, 168 Wn. App. 489, 278 P.3d 668 (2012), it reasoned that the Sentencing

              Reform Act of 1981 (SRA), chapter 9.94A RCW, provision for calculating an

              offender score for a felony DUI conviction, former RCW 9.94A.525(2)(e) (2008),

              set out an exclusive list of relevant prior offenses and concluded that prior drug

              convictions were not among that list. The Court of Appeals remanded for

              resentencing with an offender score of 6. The State was granted review on t11e

              offender score issue and Sandholm on the jury unanimity issue. State v. Sandholm,

              noted at 179 Wn. App. 1030, reviewgrantedinpart, 180 Wn.2d 1027,331 P.3d

              11 73 (20 14). After the case was argued, we called for additional briefing on

              whether in light of the reasoning of State v. Peterson, 168 Wn.2d 763, 230 P.3d

              588 (2010), and State v. Owens, 180 Wn.2d 90, 323 P.3d 1030 (2014), the

              interpretation of former RCW 46.61.502(1) (1979) under Franco, 96 Wn.2d 816,

              remains valid or should be overruled as incorrect and harmful. The supplemental

              briefs were filed on October 15.



                                                         5
                                          

              State v. Sandholm (Kenneth Wayne), No. 90246-1


                                                    ANALYSIS

                     Criminal defendants have the right to a unanimous jury verdict. WASH.

              CONST. art. I, § 21:. In alternative means cases, where the criminal offense can be

              committed in more than one way, we have announced a rule that an expression of

              jury unanimity is not required provided each alternative means presented to the

              jury is supported by sufficient evidence. But when insufficient evidence supports

              one or more of the alternative means presented to the jury, the conviction will not

              be affirmed. State v. Ortega-Martinez, 124 Wn.2d 702,707-08, 881 P.2d 231

              (1994).

                     I. ALTERNATNE MEANS ANALYSIS AND FORMER RCW 46.51.502 (2008)

                     Determining which statutes create alternative means crimes is left to judicial

              interpretation. Peterson, 168 Wn.2d at 769. This review begins by analyzing the

              language of the criminal statute at issue. See Owens, 180 Wn.2d at 96. Only if the

              statute creates alternative means do we then proceed to analyze an alleged

              una~imity    issue .

                     .This court said in Franco that the then-existing statute, former RCW

              46.61.502 (1979), created three alternative means to commit the offense ofDUI.

              ~Franco,   96 Wn.2d at 821. The question we must resolve first in this case is




                                                         6
                                                

              State v. Sandholm (Kenneth Wayne), No. 90246-1


              whether the analytical framework Franco applied is consistent with our current

              cases involving alternative means.

                     The DUI statute, RCW 46.61.502, has been revised since Franco, and as it

              was applicable at the time of Sandholm's conviction, read:

                     (1) A person is guilty of driving while under the influence of
                     intoxicating liquor or any drug if the person drives a vehicle within
                     this state:
                             (a) And the person has, within two hours after driving, an
                     alcohol concentration of0.08 or higher as shown by analysis of the
                     person's breath or blood made under RCW 46.61.506; or
                             (b) While the person is under the influence of or affected by
                     intoxicating liquor or any dn1g; or
                             (c) While the person is under the combined influence of or
                     affected by intoxicating liquor and any drug.

              Former RCW 46.61.502 (2008). Franco held that the former statute, which is

              nearly identical to the statute applicable to Sandholm, 2 created three alternative

              means, one for each subsection (a), (b), and (c). The court in Franco found the "or"

              between the subsections in the statute highly persuasive. Franco, 96 Wn.2d at 821.

              Respondent also now focuses on the use of the disjunctive "or" in subsection (b)

              and conjunctive "and" in subsection (c) and asserts that the State cannot present

              evidence of the presence of both drugs and alcohol and argue that the person's

              driving was affected without establishing which caused impairment; to do so


                     2
                       The only substantive difference between former RCW 46.61.502 (1979) and former
              RCW 46.61.502 (2008) is that the alcohol concentration level in RCW 46.61.502(1)(a) changed
              from 0.1 to 0.08.


                                                           7
                                              
              State v. Sandholm (Kenneth Wayne), No. 90246-1


              would improperly render subsection (c) superfluous. This argument is similar to

              another made by the respondent, that the "in violation" language used in the

              affirmative defense subsection followed by reference to specific subsections

              suggests that the former 2008 statute describes three distinct alternatives.


                     But under our current case law, we have disapproved of recognizing

              alternative means crimes simply by the use of the disjunctive "or." Owens, 180

              Wn.2d at 96. Nor has it been found that structuring the statute into subsections is

              dispositive or that definitional statutes create alternative means. State v. Lindsey,

              177 \Vn. App. 233,241,31-1 P.3d 61 (2013), review denied, 180 Wn.2d 1022,328

              P.3d 903 (2014). Rather, the statutory analysis focuses on whether each alleged

              alternative describes "distinct acts that amount to the same crime." Peterson, 168

              Wn.2d at 770. The more varied the criminal conduct, the more likely the statute

              describes alternative means. But when the statute describes minor nuances inhering

              in the same act, the more likely the various "alternatives" are merely facets of the

              same criminal conduct.

                     For example, in Peterson we applied this interpretive analysis to the failure

              to register as a sex offender statute, former RCW 9A.44.130 (2003). The defendant

              had argued that the statute created three different alternative means to commit the

              C-'ffEmse of failing to register as a sex offender: ( ~) failing to register after becoming



                                                           8
                                                        
              State v. Sandholm (Kenneth Wayne), No. 90246-1


              homeless, (2) failing to register after moving between fixed residences within a

              county, and (3) failing to register after moving from one county to another. We
                     •       I         ,   '   ,   •




              found this reading too simplistic.        R~ther   than describing distinct acts, we

              ~oncluded          the alleged "alternatives" each described the same single act: failure to

              register as a sex offender without alerting the appropriate authorities. Thus, the

              statute created a single means to commit the crime. Peterson, 168 Wn.2d at 770.

              Similarly, in Owens, we held that the trafficking in stolen property statute, RCW

              9A.82.050, 3 describes two--not eight-·alternative means to commit the offense.

              The first seven alleged "alternatives" represented multiple facets of a single means,

              while the eighth alternative was a true alternative because it described a separate

              category of conduct. Owens, 180 Wn.2d at 97-98. In other words, only two

              statutory means existed because only two distinct types of conduct were

              established in the trafficking statute: participating in the theft of stolen property

              and transferring stolen property.

                         As noted, we begin our review by analyzing the language of the criminal

              statute and making a determination of the alternative means created by the statute

              before analyzing an alleged unanimity error. In conducting this analysis, less



                         3
                        "(1) A person who knowingly initiates, organizes, plans, finances, directs, manages, or
              supervises the theft of property for sale to others, or who knowingly traffics in stolen property, is
              guilty of trafficking in stole~1 property in the first degree."


                                                                 9
                                          
              State v. Sandholrn (Kenneth Wayne), No. 90246-1


              weight is placed on the use of the disjunctive "or" and more weight on the

              distinctiveness of the criminal conduct. Thus, in order to decide whether an error

              exists in this case, we must first determine whether former RCW 46.61.502 (2008)

              creates alternative means to commit the offense ofDUI under its various "affected

              by" clauses. We conclude it does not.

                     As we reasoned in Peterson, the distinctiveness of the conduct is more

              dispositive than use of the disjunctive "or" and the structuring ofthe statute into

              subsections. Peterson, 168 Wn.2d at 770. Under this analysis, the DUI statute's

              "affected by" clauses do not describe multiple, distinct types of conduct that can

              reasonably be interpreted as creating alternative means. Rather, those portions of

              the DUI statute contemplate only one type of conduct: driving a vehicle under the

              ''influence" of or while "affected by" certain substances that may impair the driver.

              Former RCW 46.61.502 (2008). These statutory subsections describe facets of the

              same conduct, not distinct criminal acts. Whether the defendant is driving under

              the influence of alcohol, or drugs, or marijuana, or some combination thereof, the

              defendant's conduct is the same-operating a vehicle while under the influence of

              certain substances. The fact that one substance or multiple substances may have

              caused that influence does not change the fundamental nature of the "influence of'

              or "affected by" criminal act. Former RCW 46.61.502 (2008).



                                                        10
                                           

              State v. 5'andholm (Kenneth Wayne), No. 90246-1


                     We agree with the State that Franco need not be overruled, in that applying

              the above analysis to the facts of Franco, the result is correct. We disavow the

              discussion and statement in Franco that three alternative means exist under the

              statute. In reaching this conclusion, we hold that former RCW 46.61.502 (2008)

              does not create alternative means to commit th~ offense ofDUI under its "affected

              by" provisions on the basis of distinct criminal conduct. In this case, because the

              DUI statute does not create alternative means, and because Sandholm's conviction

              is supported by sufficient evidence that he drove under the influence of alcohol, we

              find no enor. Sandholm's conviction is affirmed.

                     II.   OFFENDER SCORE


                     The trial court included two prior drug convictions from 1997 and 2000 in

              addition to Sandholm's six prior DUis, resulting in an offender score of 8.

              Sandholm, however, argues that under former RCW 9.94A.525(2)(e) (2008),

              which applies when the present conviction is for felony DUI, only the prior

              offenses listed in that subsection may be counted. The Court of Appeals agreed,

              concluding that former subsection (2)( e) provides the exclusive provision for

              calculating an offender score when the present conviction is for felony DUI, to the




                                                        11
                                              
              State v. Sandholm (Kenneth Wayne), No. 90246-1


              total exclusion of subsection (2)( c), 4 which provides the scoring provisions for

              class C felonies such as Sandholm's drug convictions.

                       Statutory interpretation is a question of law that we review de novo. State v.

              Armendariz, 160 Wn.2d 106, 110, 156 P.3d 201 (2007). In relevant part, the SRA

              provision for calculating an offender score applicable at Sandholm's sentencing

              reads:

                              (c) Except as provided in (e) of this subsection, class C prior
                       felony convictions other than sex offenses shall not be included in the
                       offender score if, since the last date of release from confinement
                       (including full-time residential treatment) pursuant to a felony
                     . cor~viction, if any, or entry of judgment and sentence, the offender had
                       spent five consecutive years in the community without committing
                       any c.rime that subsequently results in a conviction.

                              (e) If the present conviction is felony driving while under the
                       influence of intoxicating liquor or any drug (RCW 46.61.502(6)) or
                       felony physical control of a vehicle while under the influence of
                       intoxicating liquor or any drug (RCW 46.61.504(6)), prior convictions
                       of felony driving while under the influence of intoxicating liquor or
                       any drug, felony physical control of a vehicle while under the
                       influence of intoxicating liquor or any drug, and serious traffic
                       offenses shall be included in the offender score if: (i) The prior
                       convictions were committed within five years since the last date of
                       release from confinement (including full-time residential treatment) or
                       entry of judgment and sentence; or (ii) the prior convictions would be
                       considered "prior offenses within ten years" as defined in RCW
                       46.61.5055.



                       4
                           Subsection (2)( c)'s language is still current.


                                                                    12
                                            

              State v. Sandholm (Kenneth Wayne), No. 90246-1


              Former RCW 9.94A.525(2)(c), (e).

                     Sandholm argues that the phrase "[ e]xcept as provided in (e)" in subsection

              (2)(c) means that only former subsection (2)(e)'s provisions apply when the present

              conviction is for felony DUI. Thus, subsection (2)(c)'s provisions for class C

              felonies do not apply at all. We disagree.

                     Sandholm's reading is overbroad. The "[e]xcept as provided in (e)" language

              cannot be read in isolation. On the contrary, subsection (2)( c) explicitly says it is to

              be read in light of former subsection (2)(e). Although Sandholm points to other

              examples in the SRA where such language makes a provision exclusive, "[e]xcept

              as provided in (e)" must be read in light of the subsection it references. Former

              subsection (2)( e) contains no express language that indicates that it is an exclusive

              scoring provision when the present conviction is for felony DUI. Sandholm's

              reading is also contradictory to the statutory scheme because, following this logic,

              subsection (2)(a)'s strongly worded mandate that class A and prior felony sex

              convictions "shall always be included" would similarly not count when the present

              conviction is for felony DUI. RCW 9.94A.525(2)(a).

                     In coming to the contrary conclusion, the Court of Appeals relied on lower

              court opinions in Morales and State v. Jacob, 176 Wn. App. 351, 308 P.3d 800

              (2013). In A1orales, Division One of the Court of Appeals concluded that former



                                                           13
                                                  
              State v. Sandholrn (Kenneth Wayne), No. 90246-1


              subsection (2)( e) was an exclusive scoring provision when the present conviction is

              for felony DUI, reasoning that the washout procedures set out in former subsection

              (2)(e)(i) would be rendered superfluous because of their similarity to the washout

              procedures in subsection (2)( c) unless former subsection (2)( e) was exclusive.

              Morales, 168 Wn. App. at 497. Division Two adopted this reasoning in Jacob.

              Subsequent to oral argument in this case, Division Three rejected Morales and

          'Jacob, holding as we do today that former subsection (2)(e) does not create an

              exclusive scoring provision. State v. Hernandez, 185 Wn. App. 680, 342 P .3d 820

              (2015).

                     We disagree with both Morales and Jacob and overrule them. This

              reasoning ignores that the offenses listed under former subsection (2)( e) include

              both felonies and nonfelonies, and therefore add prior convictions to the offender

              score that would not normally be included. Although the analysis under former

              subsection (2)( e)(i) would seemsuperfl.uous to some offenses listed in former

              subsection (2)( e) that could also be counted under subsection (2)( c), "serious

              traffic offenses,'' 5 for example, would not be analyzed under subsection (2)( c)




                     5
                        '"Serious traffic offense' means:
                      "(a) Nonfelony driving while under the influence of intoxicating liquor or any drug
              (RCW 46.61.502), nonfelony actual physical control while under the influence of intoxicating
              liquor or any drug (RCW 46.61.504), reckless driving (RCW 46.61.500), or hit-and-run an
              attended vehicle (RCW 46.52.020(5)); or


                                                            14
                                                            
                 State v. Sandholm (Kenneth Wayne), No. 90246-1


                 because they include misdemeanors and subsection (2)( c) applies only to felonies.

                 In other words, former subsection (2)( e)(i) is not rendered superfluous, but rather

                 sets out an approach that is similar to subsection (2)( c), but applies to "serious

                 traffic   offenses'~   that would not otherwise be scored under subsection (2)( c).

                           We also disagree with Sandholm'sreading ofthe statute because it directly

                 conflicts with the approach we established in State v. Moeurn, 170 Wn.2d 169, 240

          ~or·   P .3d 1158 (20 10). Under that approach, calculation of an offender score has three

                 steps: first, identifY all prior convictions; second, eliminate those that wash out;

                 and third, count the prior convictions that remain. Moeurn, 170 Wn.2d at 175. We

                 reas.oned that the legislature intended this procedure because the statute itself is

                 struetured to apply its provisions in the order in which they appear. Step one under

                 Moeurnis to count all prior offenses: this includes Sandholm's two drug

                 convictions. Under Sandholm's reading, rather than counting all prior offenses,

                 step one would be to determine the present conviction and then jump to that

                 specific section. This contradicts our holding in lvfoeurn that the provisions are

                 meant to be analyzed sequentially.




                  .     "(b) Any federal, out-of-state, county, or municipal conviction for an offense that under
                 the laws of this state would be classified as a serious traffic offense under (a) of this subsection."
                 RCW 9.94A.030(45).


                                                                   15
                                           
              State v. Sandholm (Kenneth Wayne), No.   90246~1



                     We hold that former subsection (2)(e) sets out certain additional provisions

              for calculating an offender score when the present conviction is for felony DUI.

              This subsection expresses the legislature's intent that repeat DUI offenders not

              benefit from the washout provisions contained in the previous subsections of the

              SRA for prior traffic and driving offenses. Former subsection (2)( e) adds to the list

              of offenses that shall be included in an offender score; it does not narrow it. That

              means all other offenses, such as Sandholm's prior drug offenses, are to be scored

              as they would otherwise. We reverse the Court of Appeals on this issue and affirm

              the trial court's sentencing decision.

                                                   CONCLUSION

                     Because former RCW 46.61.502 (2008) does not create alternative means to

              commit the offense of driving under the influence, we find no unanimity error in

              this case. We affirm Sandholm' s conviction. We reverse the Court of Appeals'

              construction of former RCW 9.94A.525(2)(e) (2008) and affirm the




                                                         16
                                

              State v. Sandholm (Kenneth Wayne), No. 90246-1


              sentence imposed by the trial court.




              WE CONCUR:




              ~
                                                                                  I




              ~~-·-·-
              StJ~__,
              -. -~~--~;T----
                                       CJ




                                                       17